Citation Nr: 1518061	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 14, 2014; and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the course of the appeal, in a July 2014 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 50 percent rating effective June 14, 2014.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

The Veteran originally requested a hearing, but subsequently cancelled this request.  There is no pending request for a hearing.


FINDINGS OF FACT

1.  Prior to June 14, 2014, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since June 14, 2014, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating for service-connected PTSD in excess of 30 percent prior to June 14, 2014, and in excess of 50 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in June 2007, October 2010 and June 2014.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Initial Evaluation

Service connection for PTSD was initially granted in a September 2007 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from November 30, 2006.  In July 2014, the RO increased the rating assigned for PTSD from 30 percent to 50 percent effective June 14, 2014.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for PTSD prior to June 14, 2014, and whether an initial rating in excess of 50 percent is assignable for PTSD on or after June 14, 2014.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 30 percent disabling from November 30, 2006 to June 14, 2014, and 50 percent disabling since June 14, 2014, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD prior to June 14, 2014, and is not entitled to a rating in excess of 50 percent thereafter.

A.  Period prior to June 14, 2014

A review of the Veteran's VA treatment records reflect that he has been in ongoing treatment for symptoms of his PTSD.  GAF scores assigned to the Veteran between May 2010 and June 2013 have ranged from 61 to 65. 

A February 2007 statement from the psychology intern and supervising psychologist handling the Veteran's care wrote a statement in support of his claim stating that the Veteran was a patient at the chemical dependency treatment unit since July 2006.  The Veteran was noted to have intrusive thoughts from his active service, restless sleep, nightmares, startle reaction, hypervigilance, and discomfort in open spaces.  Within group settings, the Veteran occasionally found it difficult to remain in the room and removed himself.

In a March 2007 statement, the Veteran stated he experiences nightmares and gets depressed when thinking about his active service.  He reported being in a chemical dependency program and was also involved in group therapy at an area Vet Center.

A March 2007 statement from the Veteran's therapist at the Vet Center states that the Veteran had serious symptoms of PTSD.  He reported the Veteran was suffering from feelings of guilt, depression, nightmares, night sweats, isolation, alcohol and drug problems, anger, marital problems, poor concentration, and anxiety.  

In June 2007, the Veteran underwent a VA psychiatric examination.  The VA examiner noted he was casually dressed with a trimmed moustache and goatee.  He was divorced with one three-year-old daughter.  The examiner noted that the Veteran appeared his stated age, his thought processes were intact with no psychotic content.  He did not show signs of delusions or hallucinations.  There was no inappropriate behavior.  The Veteran's speech was spontaneous and coherent.  There was no impairment of memory.  He was not suicidal or homicidal.  His personal hygiene was normal.  There was no impairment of impulse control.  The Veteran was found to be oriented to time, place and situation.  His recent, medium and remote memory was intact.  He did not show any obsessive or ritualistic behavior.  The rate and flow of his speech was normal.  He appeared slightly depressed in mood.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  

The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for his mental health condition.  An October 2007 Mental Disorder Questionnaire Form attached to the Veteran's SSA records states that the Veteran was exhibiting some difficulty with his anger in social situations, and he made numerous attempts to isolate himself in an effort to protect himself and others from his anxiety and anger.  The record goes on to note that the Veteran was diagnosed with PTSD and generalized anxiety disorder.  He was enrolled in a chemical dependency day hospital program to treat his alcohol and drug addiction.  His relationship with his family was described as distant.  He was divorced and shared custody with his three-year-old daughter.  

Upon examination, the Veteran was found to be oriented to person, place, time and situation.  He had full range of affect that was typically appropriate to the content of his sessions.  He was dressed neatly and cleanly for his examination.  The examiner noted that the Veteran was overtly friendly and was able to function with great empathy towards those he liked.  But he was also noted to be oversensitive to situations which he perceived as a threat or criticism towards himself or those he protects.  The examiner noted the Veteran often exhibited difficulties with attention and concentration, and he struggled with using a daily planner to assist him.  The examiner assigned the Veteran a GAF score of 47.

A March 2008 statement from a VA doctor states that he has been the Veteran's treating psychiatrist since October 2007.  He reported that the Veteran's current GAF score was between 45 and 50.  He reported that the Veteran experiences recurrent and intrusive memories of events from his active duty service, including flashbacks and nightmares of being back in a wartime situation.  He avoids speaking about some of his most traumatic experiences and often feels detached or estranged from others.  The VA psychiatrist stated that the Veteran uses avoidance as a major defense mechanism to prevent thoughts or feelings associated with the trauma.  He also has difficulty sleeping, irritability, and hypervigilance.  The psychiatrist stated that  the Veteran does not currently have any close friendships and has some estrangement from his parents.  He also reports that the Veteran has been unemployed since 2006 and his poor functioning has made it difficult to look for employment.  He stated that the Veteran had chronic persistent and severe PTSD.

An April 2010 VA outpatient treatment note notes the Veteran's mood was euthymic with a full affect.  He appeared well groomed, cooperative and showed good eye contact.  He spoke in a regular rate and rhythm, with regular volume and normal flow.  His thought process was linear, goal directed and appropriate for the conversation.  There were no abnormal perceptions observed.  The Veteran was oriented with his memory grossly intact, and his judgment and insight were both fair/good at the time.

In October 2010, the Veteran underwent a second VA examination.  He appeared anxious at the beginning of the interview and was able to calm down.  The Veteran reported having a distant relationship with his mother and six siblings, but that he has a supportive relationship with his current girlfriend.  He reported becoming easily angered and having trouble maintaining relationships.  He also reported isolating himself and preferring to only be around other veterans.  Upon examination, the Veteran's orientation was within normal limits.  His appearance, hygiene and behavior were appropriate.  He maintained good eye contact during the exam.  His affect and mood showed mood swings, anxiety and depressed mood.  The Veteran reported feeling anxious and sad when thinking about his war experiences, and stated he isolates himself to cope.  His communication and speech were within normal limits.  He reported panic attacks that occurred less than once a week.  There was no report of a history of delusions or hallucinations, and no delusions or hallucinations were observed during the examination.  Obsessive-compulsive behavior was also absent.  The Veteran's thought processes were appropriate, and he did not have slowness of thought.  His judgment was not impaired and abstract thinking was normal.  His memory was within normal limits.  There were no signs of suicidal or homicidal ideation.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52.

As for the Veteran's level of occupational and social functioning, the October 2010 VA examiner stated the Veteran had trouble engaging with other people, had trouble with anger, and has been in numerous verbal altercations.  He was capable of managing his benefit payments in his own best interest.  The Veteran handled his own finances without any trouble.  Mentally, the VA examiner stated the Veteran did not have difficulty performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships because he isolates himself and avoids people to decrease the chance of getting into altercations.  The VA examiner stated the Veteran was able to maintain effective family role functioning, he had no difficulty with recreational or leisurely pursuits, had no difficulty with physical health, and had no difficulty with understanding commands.

A November 2012 VA psychiatry progress note states that the Veteran showed a full but mildly anxious affect.  He appeared well groomed, cooperative and showed good eye contact.  He spoke in a regular rate and rhythm, with regular volume and normal flow.  His thought process was linear, goal directed and appropriate for the conversation.  There were no abnormal perceptions observed.  The Veteran was oriented with his memory grossly intact, and his judgment and insight were both fair/good at the time.

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that he is entitled to an initial evaluation in excess of 30 percent prior to June 14, 2014.  The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  

Regarding the Veteran's affect, numerous VA treatment records describe the Veteran has having a full affect.  See, e.g., April 2013 psychiatry progress note.  The November 2012 VA psychiatry progress note showed the Veteran had a full but mildly anxious affect.  Therefore, for period prior to June 14, 2014, the Board finds that the Veteran's affect has not been flattened.

Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, April 2010 and November 2012 VA treatment records showed that the Veteran's speech was at a regular rate and rhythm, with regular volume and normal flow.  The June 2007 VA examiner found the Veteran's speech to be spontaneous and coherent.  The October 2010 VA examiner found the Veteran's communication and speech to be within normal limits.

As to panic attacks, the Veteran reported panic symptoms during his October 2010 VA examination that occurred less than once a week.  

Numerous VA treatment records reflect the Veteran's memory to be grossly intact. The June 2007 VA examiner found the Veteran's recent, medium and remote memory to be intact.  And the October 2010 VA examiner also found the Veteran's memory to be within normal limits.  

Numerous VA treatment records have also noted the Veteran's judgment/insight were both found to be fair/good.  The October 2010 VA examiner found the Veteran's judgment was not impaired and abstract thinking was normal.  

The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in his 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported having a temper and the October 2010 VA examiner noted he had trouble engaging with other people, had trouble with anger, and has been in numerous verbal altercations.    But the September 2010 VA examiner also stated the Veteran was able to maintain effective family role functioning, was able to manage his own benefit payments in his own interest, had no difficulty with recreational or leisurely pursuits, had no difficulty with physical health, and had no difficulty with understanding commands.

Based on the foregoing, the Board finds that prior to June 14, 2014, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  In this regard, the Board finds that, for the appeal period prior to June 14, 2014, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and difficulty maintaining social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's reports of nightmares, flashbacks, anger, intrusive thoughts, and difficulty maintaining social relationships are contemplated in his current 30 percent rating.  The Board has also considered the Veteran's GAF scores assigned prior to June 14, 2014.  At least one examiner has assigned the Veteran a GAF score of 47, which reflects serious symptoms.  However, the GAF scores assigned to the Veteran between May 2010 and June 2013 have consistently ranged from 61 to 65, which reflects mild symptoms.

While the Veteran's reports of recurring panic attacks are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.




B.  Period beginning June 14, 2014

The Veteran has been assigned a 50 percent disability rating beginning June 14, 2014.  The Board finds that the Veteran's PTSD does not warrant a rating higher than 50 percent for this period.

In June 2014, the Veteran was afforded a VA contract examination where he was noted to have a diagnosis of PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported a history of drug and alcohol abuse.  The VA examiner noted symptoms that included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

A September 2014 VA psychiatry progress note states that the Veteran showed a full affect, and he stated he was "doing well, mostly happy."  He appeared well groomed, cooperative and showed good eye contact.  He spoke in a regular rate and rhythm, with regular volume and normal flow.  His thought process was linear, goal directed and appropriate for the conversation.  There were no abnormal perceptions observed.  The Veteran was oriented with his memory grossly intact, and his judgment and insight were both fair/good at the time.

The medical evidence during this period does not include any credible evidence that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, is in persistent danger of hurting himself or others as a result of his PTSD.  Further, the evidence as a whole does not indicate total impairment, and instead indicates that the level of severity warrants a 50 percent rating.  Further in this regard, the Veteran has not been noted to have experienced disorientation to time or place. Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The record reflects that the Veteran suffers from panic attacks, but the evidence indicates no findings or histories of panic attacks more than once a week.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the June 2014 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployed.  A December 2013 VA psychiatry progress note states the Veteran recently got a new job as a peer support specialist with the VA.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to June 14, 2014, is not warranted.  The Board further finds that a rating in excess of 50 percent for PTSD beginning June 14, 2014, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to June 14, 2014, and in excess of 50 percent thereafter, is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


